Citation Nr: 1030043	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder with 
arthritis of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty for over twenty years, with 
service from June 1945 to November 1945 and December 1945 to 
August 1965.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefits sought on appeal.  
				
In November 2007 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

The Veteran sustained a combat-related back injury during active 
service, chronic in-service symptoms and continuous post-service 
symptoms relating to his back disorder are established, and the 
weight of the competent evidence is at least in relative 
equipoise on the question of whether the currently diagnosed back 
disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder with 
arthritis of the spine have been met.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304 (2009).	


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claim for service connection.  This is so because the 
Board is taking action favorable to the Veteran by granting 
service connection for recurrent urinary tract infections; a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).
	
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  
In addition, if a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).
	
Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(d) (2009).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Here, the Veteran has a current diagnosis of degenerative disc 
disease and osteoarthritis of the thoracolumbar spine documented, 
for example, at a VA examination of April 2010.  In addition, the 
claims file also contains lay evidence supporting both the in-
service incurrence of the Veteran's condition, as well as a 
continuity of symptomatology since discharge.  The lay evidence 
includes the Veteran's statements, and a September 2002 statement 
of his spouse.  The Board notes that the chronicity of in-service 
symptomatology may be established by lay evidence.  See Horowitz 
v. Brown, 5 Vet. App. 217, 221-22 (1993), Savage v. Gober, 10 
Vet. App. 488, 496-97 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (finding, "although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

In this case, the Board finds that the Veteran is competent to 
report symptoms because this requires only personal knowledge as 
it comes to him through his senses.  Layno, 6 Vet. App. at 470.  
He has indicated that ever since being blown out of his foxhole 
by a mortar blast in service, he has suffered from back pain, 
decreased motion, weakness, stiffness, and fatigue.
	
The Board also finds that the Veteran's statements are credible.  
In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  Here, as discussed further below, the Veteran's 
contentions of low back problems are consistent with the medical 
record as a whole.  The medical evidence confirms that he has 
been treated continuously for his symptoms over the years.  Also, 
his statements are internally consistent as the Veteran has never 
alleged any etiology for his condition other than the in-service 
incurrence of the problem.  The Board further notes the presence 
of this consistency in statements made to VA and private 
treatment providers over the years.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (observing that although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate; statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  

There is no dispute in this case that the Veteran suffered a 
combat-related injury to his lumbar spine while on active duty.  
Service records show that in June 1951, the Veteran suffered from 
a "moderately severe lumbar strain" due to "enemy mortar shell 
blast."  His DD 215 Form confirms that he suffered from a 
shrapnel wound to the back in 1951, and further indicates his 
receipt of the Purple Heart.  

Post-service continuation of symptomatolgy has also been 
objectively established.  For example, VA examination reports 
from October 1974 and August 1977 include complaints of back pain 
and limited motion.  VA treatment records from the 1970s, 1990s, 
and 2000s similarly include this documentation.  The Veteran has 
stated that he was also treated continuously for his back 
throughout the years since service at the United States Naval Air 
Station in Jacksonville, Florida.  While some medical notes from 
this facility are of record, in November 2007 the Board remanded 
the matter in order to obtain the full medical evidence.  
Numerous attempts were made to obtain these records, including in 
June 2008, September 2009, October 2009, November 2009, January 
2010, and February 2010.  In April 2010 it appears the National 
Personnel Records Center determined the records are unavailable.  
38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to 
get federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."  In light of 
this, the Board affords the Veteran the benefit of the doubt as 
to the existence of additional documentation showing continuous 
post-service treatment of his lumbar spine disorder.  

Based on the above evidence, the Board finds that chronic in-
service symptoms and continuous post-service symptoms relating to 
the Veteran's lumbar spine disorder have been established.  Given 
this finding, it is not necessary to determine whether a nexus 
exists between the Veteran's current symptoms and his symptoms in 
service.  Nevertheless, the Board notes that in a July 2001 
report of the Veteran's treating physician, Allain A. Girouard, 
M.D., Dr. Girouard opined that his current back symptomatology 
may well have began in service, and that "[h]is arthritis is 
more than what we usually see in such a case, favoring an 
association."  Further, the Board notes that while April 2010 
and March 2002 VA examiners found a negative association, these 
opinions appear to at least be partly based on the finding that 
there has been insufficient documentation of a chronic back 
problem throughout the years since service.  The Board finds this 
is an inaccurate finding given the documentation of the Veteran's 
back disorder in the 1970s, 1990s, and 2000s, and as such, it is 
of low probative value.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993); Swann v. Brown,  5 Vet. App. 229, 233 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have 
no probative value when they are based on an inaccurate factual 
predicate, such as the Veteran's self-reported and inaccurate 
history).  

In sum, the Board finds that the preponderance of the evidence is 
in favor of the claim for service connection.  As such, the 
appeal is granted.  


ORDER

Service connection for a low back disorder with arthritis of the 
spine is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


